885 F.2d 866Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Wilbert Eugene PROFFITT, Petitioner.
No. 88-8008.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1989.Decided Sept. 6, 1989.

Wilbert Eugene Proffitt, petitioner pro se.
Before WIDENER, K.K. HALL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Wilbert Eugene Proffitt, a federal prisoner, petitions this Court for a writ of mandamus.  Proffitt complains of the district court's delay in acting on Proffitt v. Dunning, C/A No. 88-0231-R (E.D.Va.), a 28 U.S.C. Sec. 2241 petition which alleged that his parole revocation was improper.  Proffitt also alleges that it was improper for federal prison authorities to transfer him between New York and Virginia federal prisons while his Sec. 2241 petition was pending.  We grant leave to proceed in forma pauperis but deny the petition for a writ of mandamus.


2
Proffitt's mandamus petition is moot insofar as it complained of delay, as the district court dismissed the Sec. 2241 petition on July 25, 1989.  We also find that the petition is moot to the extent that it asked this Court to prevent Proffitt's transfer while Proffitt v. Dunning was pending in the district court.  To the extent that the mandamus petition asked this Court to consider the merits of the issues raised in Proffitt's Sec. 2241 petition, we decline to do so at this time.  These matters are more properly the subject of an appeal from the district court's order of dismissal in Proffitt v. Dunning.


3
We also deny Proffitt's "Motion for Leave to File Supporting Brief," as it is clear from this motion that he wishes to file a brief discussing the merits of the district court's order in Proffitt v. Dunning.


4
We deny mandamus relief.  Judge Widener declines to recuse himself from the case.


5
PETITION DENIED.